   Case 3:18-cv-00161-N Document 83 Filed 12/09/19                Page 1 of 2 PageID 1745


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ESCORT INC.,

               Plaintiff,                                       C.A. No. 3:18-cv-161-N

       v.                                                           PATENT CASE

UNIDEN AMERICA CORPORATION,                                  JURY TRIAL DEMANDED

               Defendant.


                                               NOTICE

       This filing serves as notice that the parties to the above-captioned action have resolved

matters made the subject of Plaintiff Escort Inc.’s Motion to Compel (ECF 77). For this reason,

the hearing set for December 9, 2019 at 5:00 pm is no longer necessary, and the Court’s attention

to the subject Motion is no longer required.

DATED: December 9, 2019                              Respectfully submitted,

                                                     /s/ Edward R. Nelson III
                                                     Edward R. Nelson III
                                                     ed@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     3131 W. 7th Street, Suite 300
                                                     Fort Worth, Texas 76107
                                                     P. 817-377-9111

                                                     Timothy E. Grochocinski
                                                     tim@nbafirm.com
                                                     Joseph P. Oldaker
                                                     joseph@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1974

                                               COUNSEL FOR PLAINTIFF ESCORT INC.
   Case 3:18-cv-00161-N Document 83 Filed 12/09/19                Page 2 of 2 PageID 1746



                                CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing was served on counsel for all parties of record on
December 9, 2019 via the Court’s CM/ECF system.


                                                    /s/ Edward R. Nelson III




                                                2
